DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 01/05/2022 have been entered.  Claims 1-20 remain pending.
The Prior Art is:
Gonzalez et al., U.S. Patent Publication 2006/0144591, hereinafter Gonzalez
Duhon et al., U.S. Patent Publication 2002/0056553, hereinafter Duhon
Examiner notes that the amendments presented to Claims 9-11 do not overcome the prior are rejections of record and no arguments are presented against the prior art rejections for said claims.  Claim 9 does not possess any of the same structures amended and/or argued as they appear in Claim 1, and as such, those arguments are seen as moot.  As such, the rejections of such claims are maintained and repeated below.  

In view of the amendments to Claim 1, the prior art rejections are overcome.  However, the prior double patenting rejection is being maintained in view of the absence of a filed terminal disclaimer.  The double patenting rejection is repeated below.

The prior rejections under 112(b) are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12, and 13 of U.S. Patent No. 10,760,374, hereinafter referred to as . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding instant Claim 1, Claim 1 of 374 recites:
A device for sealing perforations or leaks in a well (Col 12, Lines 21-22) comprising:
a)  a generally cylindrical sleeve having sides and an open top and a closed bottom (Col 12, Lines 23-24);
b)  a heater located inside said sleeve, the heather comprising thermite (Col 12, Lines 28-29);
c)  an ignition mechanism inside said sleeve and contacting said thermite that upon actuation ignites said thermite (Col 12, Lines 30-32);
d)  a line detachably connected to said sleeve, said line connected to said ignition mechanism, such that said sleeve can be detached and left behind to form a sealed casing with said sleeve exterior bonded to a plugging material when said ignition mechanism is retrieved from a subterranean well (Col 12, Lines 33-38).

Additionally, the following claims are substantial duplicates of one another:
Instant Claim 2 and 374 Claim 3
Instant Claim 3 and 374 Claim 4
Instant Claim 4 and 374 Claims 5-7
Instant Claim 5 and 374 Claim 12
Instant Claim 8 and 374 Claim 13
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al., U.S. Patent Publication 2006/0144591, in view of Duhon et al., U.S. Patent Publication 2002/0056553, hereinafter referred to as Gonzalez and Duhon respectively.  
Regarding Claim 9, Gonzalez discloses a system for sealing perforations or leaks in a well casing or tubular in a subterranean well, comprising:
a)  A generally cylindrical sleeve having sides (sleeve defining inner chamber 56 in Figure 3), an open top (connected to the tubing/line 63/64; Paragraphs 0046, 0047) and a closed bottom (in that the activation of the tool directs release laterally, instead of downward; Paragraphs 0047, 0048),
b)  A heater comprising a thermite mixture (exothermic thermite mixture 60) inside the sleeve (as seen in Figure 3; Paragraphs 0007, 0047),
c)  An ignition mechanism that ignites said thermite mixture upon actuation, said ignition mechanism inside said sleeve and contacting said thermite mixture (a support line is connected to ignition element 62 to initiate the thermite burn; Paragraph 0047);
d)  A line (wire and tubing in Figure 3) connected to said sleeve and said ignition mechanism (Paragraphs 0047, 0048).

f)  A blocking device (plug 26, Figure 3) at or below a bottom end of said zone (Paragraph 0018).
While Gonzalez discloses that the repair tool in Figure 3 is connected to a conveyance line, and in the case of other tools (as seen in Figures 1 and 2), the tool may either be removed or left in the wellbore (optional removal before solidification; Paragraph 0045), it does not expressly disclose the line is configured to be detached from the sleeve such that the sleeve can be left in the wellbore and the line recovered.
Additionally, Duhon teaches the use of a downhole ignition tool (generically 1100), wherein the tool includes a feature connecting the line to a sleeve like tool (adapter head 1105), wherein the upper end of the string can be selectively disconnected from the rest of the tool with the line for retrieval to surface (Paragraphs 0067, 0068).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tool of Gonzalez to include a releasable weak point adapter tool as taught by Duhon for selective release of the connection line from the rest of the downhole tool.  Doing so would allow a user to release the line from the tool if it were to become stuck in the wellbore (Paragraphs 0067, 0068).  Additionally, Examiner notes that as Gonzalez discloses that the tool may be selectively removed from the well or left in the wellbore, wherein the purpose of such a tool is to plug and abandon a wellbore (Abstract), the connection line necessarily needs to be disconnected from the tool or from the surface to allow the wellbore to be sealed, such that a weak point disconnected would allow a user to retrieve the line and continue the plug and abandonment process.
Regarding Claim 10, Gonzalez further discloses that the meltable plugging material is a eutectic material (Paragraph 0047).
Claim 11, Gonzalez further discloses that the meltable plugging material is an expandable bismuth alloy (Paragraphs 0022, 0025).
Allowable Subject Matter
Claim 12-20 are allowed.
Claims 1-5 and 8 are rejected under double patenting, but would be allowable if a properly filed terminal disclaimer were submitted.
Claims 6 and 7 are objected to as depending from a claim otherwise rejected but would be allowable if rewritten in independent form incorporating limitations from all parent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676